GIEGERICH, J:
The complaint alleges that the defendant committed adultery “with a certain male person, Achille De Archangelo by name.” The testimony, however, does not disclose the identity of the man with whom the offense proved was committed. The proof is therefore insufficient. Bokel v. Bokel, 3 Edw. Ch. 376 ; see Wood v. Wood, 2 Paige, 113; Mitchell v. Mitchell, 61 N. Y. 398.
If the plaintiff wishes to introduce further proof, he may do so at Trial Term, Part 12, on April 19, 1910, at 10:30 a. m.; otherwise, the complaint will be dismissed.